Case 9:20-cv-80405-DMM Document 1 Entered on FLSD Docket 03/09/2020 Page 1 of 20



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


    SHERI DESPOINTES                                             Case No.:

          Plaintiff,
    vs.

    ASSETCARE, LLC, and CAPIO
    PARTNERS, LLC,

          Defendants
                                           /

                                           COMPLAINT
                                          JURY DEMAND

           1.       Plaintiff, SHERI DESPOINTES ("Plaintiff') by and through the undersigned

   counsel hereby brings this action against Defendants, ASSETCARE, LLC, and CAPIO

   PARTNERS, LLC for violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692

   et seq. (hereinafter “FDCPA”) and the Florida Consumer Collection Practices Act § 559.72 et

   seq. (hereinafter "FCCPA").

                                       JURISDICTION AND VENUE

           2.       This Court has jurisdiction under 28 U.S.C. § 1331 because this action arises

   under the laws of the United States.

           3.       Supplemental jurisdiction exists for Plaintiff’s FCCPA claims pursuant to 28

   U.S.C. § 1367.

           4.       Venue here is proper under 28 U.S.C. § 1391 because a substantial part of the

   events giving rise to the claim occurred in Palm Beach County, Florida.
Case 9:20-cv-80405-DMM Document 1 Entered on FLSD Docket 03/09/2020 Page 2 of 20



                                             PARTIES

           5.     Plaintiff is a natural person who, at all times relevant to this action, is and was

   a resident of Palm Beach County, Florida.

           6.     Plaintiff, who, as more fully described herein, is allegedly obligated to pay a

   debt and is therefore a consumer within the meaning of 15 U.S.C. § 1692a(3).

           7.     Defendant, CAPIO PARTNERS, LLC, (hereinafter “Capio”) is a Texas limited

   liability company engaged in the business of collecting debts in this state with its principal

   place of business located at 2222 Texoma Parkway, Suite 150 Sherman, TX 75090.

           8.     Defendant, ASSETCARE, LLC, (hereinafter “Assetcare”) is a Texas limited

   liability company engaged in the business of collecting debts in this state with its principal

   place of business located at 2222 Texoma Parkway, Suite 150 Sherman, TX 75090,

           9.     Assetcare maintains       a registered    agent   within    this state as: CT

   CORPORATION SYSTEM, 1200 South Pine Island Road, Plantation, FL 33324.

           10.    Assetcare, and Capio shall be collectively referred to as the “Debt Collector

   Defendants.”

           11.    Debt Collector Defendants use the mail and telephone in a business the principal

   purpose of which is the collection of debts. Defendants are each a “debt collector” within the

   meaning of 15 U.S.C. § 1692a(6) and Florida Statute §559.55(7).

           12.    Plaintiff is a “consumer” as defined by Florida Statute §559.55(8).

           13.    The debt that is the subject matter of this complaint is a “consumer debt” as

   defined by Florida Statute §559.55(6).
Case 9:20-cv-80405-DMM Document 1 Entered on FLSD Docket 03/09/2020 Page 3 of 20



                                            APPLICABLE LAW

           The Fair Debt Collection Practices Act (FDCPA)

        14.       “Nearly one-third of consumers with credit reports (31.6 percent) have one or

    more collections tradelines on their credit reports. About 19.5 percent of credit reports -

    nearly one in five - contain one or more medical collections tradelines, while 24.5 percent

    contain one or more non-medical tradelines.” See Consumer Fin. Protection Bur., Consumer

    credit reports: A study of medical and non-medical collections, 5 (Dec. 2014).

        15.       “Reporting derogatory information such as a collections tradeline may

    motivate the consumer to contact the collection agency to resolve the debt . . . A collector

    may be most likely to resort to this tactic when the amount owed on a collections account is

    small.” See Id. at 35-36.

        16.       “Small dollar accounts are most often observed for telecommunications,

    utility, and medical accounts. Attempts to make direct contact with the consumer via mail or

    telephone to collect may not be cost efficient based on the odds of recovery and the amounts

    recovered. Industry interviews have suggested that some collectors employ a strategy of

    ‘passive collections’ that involves reporting a debt in collections to the [National Credit

    Reporting Agencies] and simply waiting for the consumer to discover the tradeline (rather

    than actively seeking to collect from the consumer).” See Id. at 36.

        17.       The FDCPA provides, in relevant part: A debt collector may not use any false,

     deceptive, or misleading representation or means in connection with the collection of any

     debt. Without limiting the general application of the foregoing, the following conduct is a

     violation of this section: (2) The false representation of -- (A) the character, amount, or legal

     status of any debt … 15 U.S.C. § 1692e.
Case 9:20-cv-80405-DMM Document 1 Entered on FLSD Docket 03/09/2020 Page 4 of 20



         18.      A consumer has a right under the FDCPA to receive information from a debt

    collector that is not “false, deceptive, or misleading.” Pralle v. Cooling & Winter, LLC, No.

    2: 16-cv-865-FtM-99CM (M.D. Fla. May 2, 2017).

          19.     The FDCPA defines the term “consumer” as “any natural person obligated or

   allegedly obligated to pay any debt.” 15 U.S.C. § 1692a(3) (emphasis added).

          20.     The FDCPA defines the term “debt” as “any obligation or alleged obligation of

   a consumer to pay money arising out of a transaction in which the money, property, insurance,

    or services which are the subject of the transaction are primarily for personal, family, or

    household purposes, whether or not such obligation has been reduced to judgment.” 15 U.S.C.

    § 1692a(5) (emphasis added).

          21.     The FDCPA defines the term “debt collector” as “any person who uses any

    instrumentality of interstate commerce or the mails in any business the principal purpose of

    which is the collection of any debts, or who regularly collects or attempts to collect, directly

    or indirectly, debts owed or due or asserted to be owed or due another.” 15 U.S.C. § 1692a(6)

    (emphasis added).

          22.     The FDCPA is essentially a strict liability statute and, therefore, does not require

    a showing of intentional conduct on the part of a debt collector. See Rivera v. Amalgamated

    Debt Collection Services, 462 F. Supp. 2d 1223 (S.D. Fla. 2006).

          23.     For the purposes of the claims brought in this action, the applicable standard

    under the FDCPA in the Eleventh Circuit is “the least sophisticated” consumer test. See Jeter

    v. Credit Bureau, Inc., 760 F.2d 1168, 1175 (11th Cir. 1985) (adopting the test enunciated in

    Exposition Press Inc. v. FTC, 295 F.2d 869 (2d Cir. 1961)).
Case 9:20-cv-80405-DMM Document 1 Entered on FLSD Docket 03/09/2020 Page 5 of 20



         24.      The principles underlying the FDCPA must be implemented for “the public—

    that vast multitude which includes the ignorant, the unthinking and the credulous.” Jeter,

    760 F.2d at 1172-73 (internal citations omitted). The “fact that a false statement may be

    obviously false to those who are trained and experienced does not change its character, nor

    take away its power to deceive others less experienced.” Id. at 1173 (internal citations

    omitted).

         25.      There is only one affirmative defense to liability for a violation of the

    FDCPA, the “bona fide error” defense. 15 U.S.C. §1692k(c).

         26.      To take advantage of this defense, the defendant must show by the

    preponderance of the evidence that its violation of the Act was not intentional, was a bona

    fide error, and occurred despite the maintenance of procedures reasonably adapted to avoid

    any such error. Edwards v. Niagara Credit Solutions, Inc., 584 F.3d 1350, 1352-53 (11th

    Cir. 2009).

      Florida Consumer Collection Practices Act (FCCPA)

          27.     The FCCPA creates a private right of action under Fla. Stat. § 559.77.

          28.     The FCCPA defines “consumer” as “any natural person obligated or allegedly

   obligated to pay any debt.” Fla. Stat. § 559.55(8).

          29.     The FCCPA defines “debt” as “any obligation or alleged obligation of a

   consumer to pay money arising out of a transaction in which the money, property, insurance,

    or services which are the subject of the transaction are primarily for personal, family, or

    household purposes, whether or not such obligation has been reduced to judgment.” Id. §

    559.55(6).
Case 9:20-cv-80405-DMM Document 1 Entered on FLSD Docket 03/09/2020 Page 6 of 20



          30.      Consumer protection statutes are remedial in nature and should be liberally

    construed in favor of the public. See Samara Dev. Corp. v. Marlow, 556 So. 2d 1097, 1100

    (Fla. 1990).

          31.      The FCCPA’s goal is to “provide the consumer with the most protection

    possible.” LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1192 (11th Cir. 2010) (citing

    Fla. Stat. § 559.552).

          32.      The FCCPA mandates that “no person” shall engage in certain practices in

   collecting consumer debt. Fla. Stat. § 559.72. This language includes all unlawful attempts at

    collecting consumer debts by creditors and debt collectors alike. See Williams v. Streeps Music

    Co., 333 So. 2d 65, 67 (Fla. 4th DCA 1976).

          33.      Additionally, the FCCPA provides that no person shall “[d]isclose to a person

   other than the debtor or her or his family information affecting the debtor’s reputation, whether

   or not for credit worthiness, with knowledge or reason to know that the other person does not

   have a legitimate business need for the information or that the information is false.” Fla. Stat.

   § 559.72(5).

                                     FACTUAL ALLEGATIONS

          34.      On or about November 7, 2019, Plaintiff became aware of medical debt that

   was being falsely reported to one or more third parties.

          35.      Plaintiff was comparing possible mortgage rates for a home loan through two

   different lenders: Guaranteed Rate and Loan Depot.

         36.       Plaintiff was first informed of this alleged medical debt by Loan Depot.

         37.       Prior to the medical debt appearing on Plaintiff’s credit reports, Plaintiff had

   received pre-approval on her home mortgage loan with Guaranteed Rate in July of 2019.
Case 9:20-cv-80405-DMM Document 1 Entered on FLSD Docket 03/09/2020 Page 7 of 20



         38.      Subsequently, Loan Depot sent Plaintiff an email screenshot of the medical debt

   in question; a true and correct image of the emailed screenshot is attached to this Complaint as

   Exhibit “A.”

         39.      The screenshot of the account appeared to Plaintiff with the following image

   and information:




         40.      The amount of the collection was $52 being reported by Assetcare and Capio

   as the furnishers of information 1 (hereinafter “Account.”)




   1
      A “furnisher of information” under the Fair Credit Reporting Act (“FCRA”) provides
    information about consumers’ credit history to credit reporting agencies. See 15 U.S.C.
    §1681s-2.
Case 9:20-cv-80405-DMM Document 1 Entered on FLSD Docket 03/09/2020 Page 8 of 20



        41.      Guaranteed Rate then confirmed the Account was appearing on Plaintiff’s

   Credit reports via email; the email appeared with the following image and information:
Case 9:20-cv-80405-DMM Document 1 Entered on FLSD Docket 03/09/2020 Page 9 of 20



         42.       Plaintiff was also notified that her credit score dropped considerably after the

   Account was being reported on her Experian and Trans Union credit reports; the screenshot of

   Plaintiff’s drop in credit score relative to her Trans Union credit report appeared with the

   following image:




         43.       Based upon the information in the screenshot above and Exhibit “A,” Assetcare

   and Capio were reporting this negative and inaccurate information to at least two of the

   National Credit Reporting Agencies who are commonly known as Experian and TransUnion.

         44.       Although the Creditor is listed as “Medical Payment Data” in the email

   screenshot above and Exhibit “A,” the true name of the medical provider is unknown to

   Plaintiff at this time.

         45.       The Fair and Accurate Credit Transactions Act (“FACTA”) of 2003 amended

   the FCRA to limit the use and sharing of medical information in the financial system.

         46.       Specifically, FACTA §412 amended 15 U.S.C. §1681c(a) to read “[e]xcept as

   authorized under subsection(b), no consumer reporting agency may make any consumer report

   containing any of the following items of information . . .

               (6) The name, address, and telephone number of any medical information
               furnisher that has notified the agency of its status, unless— ‘‘(A) such
Case 9:20-cv-80405-DMM Document 1 Entered on FLSD Docket 03/09/2020 Page 10 of 20



               name, address, and telephone number are restricted or reported using
               codes that do not identify, or provide information sufficient to infer, the
               specific provider or the nature of such services, products, or devices to a
               person other than the consumer;

   (omissions added).

         47.       This unknown Creditor assigned the Account to Assetcare and Capio to collect.

         48.       Plaintiff used the information in the email screenshot to call Assetcare and/or

    Capio at (888) 993-3605 to uncover why the Account was being reported on her credit reports.

         49.       Plaintiff called and spoke to a representative who advised her to file a fraud

    report with the police if she wanted to dispute the account.

         50.       In the middle of her attempts to be approved for a home loan, Plaintiff began

    investigating the Account and found out it was due to her then infant daughter being admitted

    to Delray Medical Center located at 5352 Linton Blvd, Delray Beach, FL 33484.

         51.       Plaintiff went to Delray Medical Center to gather information and was provided

    documents which revealed Plaintiff’s daughter was admitted on or about August 25, 2013. A

    redacted copy of the documents provided to Plaintiff are attached hereto as Exhibit “B.”

         52.       The documents revealed that Plaintiff’s ex-husband was the one who

    accompanied their daughter to Delray Medical Center. See Id.

         53.       Plaintiff was neither there on the date her daughter was admitted, nor did she

    sign any documents that would have obligated her to pay any amounts owed. See Id.

         54.       Despite such a discovery, Plaintiff could do nothing to stop the Account from

    being part of her evaluation for a home loan from prospective lenders.
Case 9:20-cv-80405-DMM Document 1 Entered on FLSD Docket 03/09/2020 Page 11 of 20



          55.       The credit reports where the Account was viewed by Plaintiff and prospective

    lenders came from “reseller[s]” of information. 2

          56.       According to Plaintiff’s January 14, 2020 credit report from TransUnion

    (hereinafter “TransUnion Report”), Guaranteed Rate received said report via the reseller,

    Factual Data. A true and correct copy of the relevant portions of Plaintiff’s TransUnion credit

    report is attached hereto as Exhibit “C.”

          57.       Plaintiff was trying to qualify for a home mortgage loan when the Account was

    viewed by her and Guaranteed Rate.

          58.       According to Plaintiff’s TransUnion report, Guaranteed Rate via Factual Data,

    first viewed the Account on November 7, 2019. See Exhibit “C.”

          59.       Plaintiff was originally approved for a home loan with Guaranteed Rate for a

    4.1% interest rate over the life of the loan.

          60.       As a result of the Account being on Plaintiff’s credit reports, she was no longer

    qualified with Guaranteed Rate.

          61.       Plaintiff then sought out Loan Depot to see if she could qualify for the home

    she still wished to purchase.

          62.       According to Plaintiff’s TransUnion report, Loan Depot received said report via

    the reseller, Credco, on November 7, 2019 and November 12, 2019. See Exhibit “C.”




    2
     See 15 U.S.C. §1681a(u) The term “reseller” means a consumer reporting agency that –
    (1) assembles and merges information contained in the database of another consumer reporting
        agency or multiple consumer reporting agencies concerning any consumer for purposes of
        furnishing such information to any third party, to the extent of such activities; and
    (2) does not maintain a database of the assembled or merged information from which new
        consumer reports are produced.
Case 9:20-cv-80405-DMM Document 1 Entered on FLSD Docket 03/09/2020 Page 12 of 20



          63.      Plaintiff was trying to qualify for a home mortgage loan when the Account was

    viewed by her and Loan Depot.

          64.      Loan Depot advised Plaintiff that she could qualify for a 3.885% interest rate if

    she paid around $3,000 in “mortgage points.” 3

          65.      According       to      https://www.bankrate.com/mortgages/mortgage-points/

    prospective home buyers can pay down the interest on their home loan by paying in advance;

    the more points that are purchased, the more home buyers can save on their loans. See Id.

          66.      Plaintiff was unable to pay the required mortgage points to qualify for a home

    loan with Loan Depot.

          67.      As a result, Plaintiff would seek out a third lender known as First Home Bank.

          68.      According to Plaintiff’s TransUnion report, First Home Bank received said

    report via the reseller, Factual Data, on November 19, 2019. See Exhibit “C.”

          69.      Plaintiff was trying to qualify for a home mortgage loan when the Account was

    viewed by her and First Home Bank.

          70.      Ultimately, First Home Bank was able to offer Plaintiff an interest rate of 3.75%

    over the life of the loan if she were to pay $1,900 in mortgage points and pay off the Account

    in full.

          71.      First Home Bank paid an additional $1,000 towards Plaintiff’s mortgage points

    so she would qualify for the mortgage loan.

          72.      On or about November 19, 2019, Plaintiff paid off the Account so she could

    finally be approved for a home mortgage loan.


    3
        See Mortgage points and how they can cut your interests                                costs
    https://www.bankrate.com/mortgages/mortgage-points/, last visited February 3, 2020.
Case 9:20-cv-80405-DMM Document 1 Entered on FLSD Docket 03/09/2020 Page 13 of 20



         73.       Attached to this Complaint is a true and correct copy of the credit report

    reviewed by First Home Bank via Factual Data, which shows the account at a $0 balance. See

    Exhibit “D.”

         74.       After paying off the Account, Plaintiff received an email communication with

    a written letter attached explaining that she was not the responsible party for the services

    rendered to her daughter. A true and correct copy of the email and attachment sent to Plaintiff

    is attached hereto as Exhibit “E.”

         75.       Between November 25, 2019 and December 10, 2019, the Account was

    removed from Plaintiff’s Trans Union report.

         76.       Plaintiff received a notification through her free credit monitoring app known

    as Credit Karma with the following image:
Case 9:20-cv-80405-DMM Document 1 Entered on FLSD Docket 03/09/2020 Page 14 of 20



                 COUNT I – VIOLATIONS OF 15 U.S.C. §1692e(8)
    AGAINST CAPIO FOR COMMUNICATIONS TO TRANS UNION AND EXPERIAN

          77.      Plaintiff incorporates by reference the allegations in paragraphs 1 through 7

     and 10 through 76 as if fully set forth herein.

          78.      A “debt collector” violates 15 U.S.C. §1692e(8) by “[c]ommunicating or

     threatening to communicate to any person credit information which is known or which

     should be known to be false, including the failure to communicate that a disputed debt is

     disputed.”

         79.       The term “communication” means the conveying of information regarding a

    debt directly or indirectly to any person through any medium. 15 U.S.C. §1692a(2).

         80.       Capio violated 15 U.S.C. §1692e(8) when it furnished negative, inaccurate,

     and/or misleading information regarding Plaintiff’s responsibility for the Account to

     Experian and Trans Union which Capio either knew or should have known was false

     because Plaintiff never signed any forms that obligated her to pay the debt described herein.

         81.       Capio’s respective communication(s) to Experian and/or Trans Union are

     separate violations of §1692e(8).

         82.       The FDCPA is a strict liability statute and accordingly Defendant’s conduct

     need not have been intentional, Defendant’s conduct violated the FDCPA regardless of its

     intentions. See LeBlanc at 1190.

         83.       Defendant, through its agents, representatives, and/or employees acting within

     the scope of their authority, violated 15 U.S.C. §1692e(8).

         84.       15 U.S.C. § 1692k(a) provides that a debt collector who fails to comply with
Case 9:20-cv-80405-DMM Document 1 Entered on FLSD Docket 03/09/2020 Page 15 of 20



     any provision of the FDCPA with respect to any person is liable to such person for up to

     $1,000 in statutory damages, actual damages, the costs of the action, together with a

     reasonable attorney’s fee as determined by the court.

         85.       As a result of Defendant’s aforementioned violations, Plaintiff suffered

     damages, including but not limited to, time spent addressing Defendant’s illegal collection

     practices, misrepresentation of an amount to a third party, damage to her reputation for credit

     worthiness, an inaccurate credit report, emotional distress, out-of-pocket monetary to qualify

     for the mortgage she sought after the Account was reported as a collection, and any other

     damages that are fairly traceable to Capio’s conduct described herein.

           WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in her

     favor and against Defendant for:

           a.      Actual and statutory damages pursuant to 15 U.S.C. § 1692k;

           b.      Attorneys’ fees, litigation expenses and costs of the instant suit; and

           c.      Such other or further relief as the Court deems proper.

                      COUNT II – VIOLATIONS OF §559.72(5) AGAINST CAPIO
                      FOR DISCLOSURES TO EXPERIAN AND TRANSUNION

         86.       Plaintiff incorporates by reference the allegations in paragraphs 1 through 7

     and 10 through 76 as if fully set forth herein.

         87.       At all times relevant to this action, Capio is subject to and must abide by the

     law of Florida, including Florida Statute §559.72.

         88.       The FCCPA provides that no person shall “[d]isclose to a person other than

     the debtor or her or his family information affecting the debtor’s reputation, whether or not

     for credit worthiness, with knowledge or reason to know that the other person does not have
Case 9:20-cv-80405-DMM Document 1 Entered on FLSD Docket 03/09/2020 Page 16 of 20



     a legitimate business need for the information or that the information is false.” Fla. Stat. §

     559.72(5).

         89.       Capio knowingly disclosed false information to Experian and Trans Union

     when it furnished the Account information to said entities because Plaintiff was not present

     to sign, agree to, or authorize any charges related to the care of her daughter on August 25,

     2013.

         90.       Plaintiff never signed any forms that obligated her to pay the debt described

     and therefore, the debt never should have appeared as a collection item

         91.       “Any person who fails to comply with any provision of s. 559.72 is liable for

     actual damages and for additional statutory damages as the court may allow, but not

     exceeding $1,000, together with court costs and reasonable attorney’s fees incurred by the

     plaintiff. In determining the defendant’s liability for any additional statutory damages, the

     court shall consider the nature of the defendant’s noncompliance with s.559.72, the frequency

     and persistence of the noncompliance, and the extent to which the noncompliance was

     intentional.” Fla. Stat. 559.77(2) (emphasis added).

         92.       As a result of Defendant’s aforementioned violations, Plaintiff suffered

     damages, including but not limited to, time spent addressing Defendant’s illegal collection

     practices, misrepresentation of an amount to a third party, damage to her reputation for credit

     worthiness, an inaccurate credit report, emotional distress, out-of-pocket monetary to qualify

     for the mortgage she sought after the Account was reported as a collection, and any other

     damages that are fairly traceable to Capio’s conduct described herein.

             WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in her

    favor and against Defendant Capio for:
Case 9:20-cv-80405-DMM Document 1 Entered on FLSD Docket 03/09/2020 Page 17 of 20



                  a. Actual, statutory, and punitive damages pursuant to Fla. Stat. § 559.77;

                  b. attorneys’ fees, litigation expenses and costs of the instant suit; and

                  c. such other or further relief as the Court deems proper.

                       COUNT III – VIOLATIONS OF 15 U.S.C. §1692e(8)
                     AGAINST ASSETCARE FOR COMMUNICATIONS TO
                             TRANS UNION AND EXPERIAN

         93.        Plaintiff incorporates by reference the allegations in paragraphs 1 through 6

     and 8 through 76 as if fully set forth herein.

         94.        A “debt collector” violates 15 U.S.C. §1692e(8) by “[c]ommunicating or

     threatening to communicate to any person credit information which is known or which

     should be known to be false, including the failure to communicate that a disputed debt is

     disputed.”

         95.        The term “communication” means the conveying of information regarding a

    debt directly or indirectly to any person through any medium. 15 U.S.C. §1692a(2).

         96.        Assetcare violated 15 U.S.C. §1692e(8) when it furnished negative,

    inaccurate, and/or misleading information regarding Plaintiff’s responsibility for the Account

    to Experian and Trans Union which Assetcare either knew or should have known was false

    because Plaintiff never signed any forms that obligated her to pay the debt described.

          97.       Assetcare’s respective communication(s) to Experian and Trans Union are

     separate violations of §1692e(8).

          98.       The FDCPA is a strict liability statute and accordingly Defendant’s conduct

     need not have been intentional, Defendant’s conduct violated the FDCPA regardless of its

     intentions. See LeBlanc at 1190.
Case 9:20-cv-80405-DMM Document 1 Entered on FLSD Docket 03/09/2020 Page 18 of 20



          99.      Defendant, through its agents, representatives, and/or employees acting within

     the scope of their authority, violated 15 U.S.C. §1692e(8).

          100.     15 U.S.C. § 1692k(a) provides that a debt collector who fails to comply with

     any provision of the FDCPA with respect to any person is liable to such person for up to

     $1,000 in statutory damages, actual damages, the costs of the action, together with a

     reasonable attorney’s fee as determined by the court.

          101.     As a result of Defendant’s aforementioned violations, Plaintiff suffered

     damages, including but not limited to, time spent addressing Defendant’s illegal collection

     practices, misrepresentation of an amount to a third party, damage to her reputation for credit

     worthiness, an inaccurate credit report, emotional distress, out-of-pocket monetary loss to

     qualify for the mortgage she sought after the Account was reported as a collection, and any

     other damages that are fairly traceable to Assetcare’s conduct described herein.

          WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in her favor

    and against Defendant for:

           a.      Actual and statutory damages pursuant to 15 U.S.C. § 1692k;

           b.      Attorneys’ fees, litigation expenses and costs of the instant suit; and

           c.      Such other or further relief as the Court deems proper.

                      COUNT IV – VIOLATIONS OF FLA. STAT. 559.72(5)
                         AGAINST ASSETCARE FOR DISCLOSURES TO
                                 EXPERIAN AND TRANSUNION

         102.      Plaintiff incorporates by reference the allegations in paragraphs 1 through 6

    and 8 through 76 as if fully set forth herein.

         103.      At all times relevant to this action, Assetcare is subject to and must abide by

    the law of Florida, including Florida Statute §559.72.
Case 9:20-cv-80405-DMM Document 1 Entered on FLSD Docket 03/09/2020 Page 19 of 20



         104.      The FCCPA provides that no person shall “[d]isclose to a person other than

     the debtor or her or his family information affecting the debtor’s reputation, whether or not

     for credit worthiness, with knowledge or reason to know that the other person does not have

     a legitimate business need for the information or that the information is false.” Fla. Stat. §

     559.72(5).

         105.      Assetcare knowingly disclosed false information to Experian and Trans Union

     when it furnished the Account information to said entities because Plaintiff was not present

     to sign, agree to, or authorize any charges related to the care of her daughter on August 25,

     2013.

         106.      Plaintiff never signed any forms that obligated her to pay the debt described

     and therefore, the Account never should have appeared as a collection item.

         107.      “Any person who fails to comply with any provision of s. 559.72 is liable for

     actual damages and for additional statutory damages as the court may allow, but not

     exceeding $1,000, together with court costs and reasonable attorney’s fees incurred by the

     plaintiff. In determining the defendant’s liability for any additional statutory damages, the

     court shall consider the nature of the defendant’s noncompliance with s.559.72, the frequency

     and persistence of the noncompliance, and the extent to which the noncompliance was

     intentional.” Fla. Stat. 559.77(2) (emphasis added).

         108.      As a result of Defendant’s aforementioned violations, Plaintiff suffered

     damages, including but not limited to, time spent addressing Defendant’s illegal collection

     practices, misrepresentation of an amount to a third party, damage to her reputation for credit

     worthiness, an inaccurate credit report, emotional distress, out-of-pocket monetary loss to
Case 9:20-cv-80405-DMM Document 1 Entered on FLSD Docket 03/09/2020 Page 20 of 20



     qualify for the mortgage she sought after the Account was reported as a collection, and any

     other damages that are fairly traceable to Assetcare’s conduct described herein.

              WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in her

    favor and against Defendant, Assetcare for:

                 d. Actual, statutory, and punitive damages pursuant to Fla. Stat. § 559.77;

                 e. attorneys’ fees, litigation expenses and costs of the instant suit; and

                 f. such other or further relief as the Court deems proper.

                                            JURY DEMAND

       109.         Plaintiff demands a trial by jury on all issues so triable.

                                                    Respectfully submitted,

                                                    SHARMIN & SHARMIN, P.A.
                                                    830 North Federal Highway
                                                    Lake Worth, FL 33460
                                                    Telephone: 561-655-3925
                                                    Fax: 561-202-9041
                                                    Direct: 954-667-3096
                                                    /s/ Kevin Rajabalee
                                                    Kevin Rajabalee, Esq.
                                                    FBN: 119948
                                                    Email: kevin@sharminlaw.com
                                                    Eiman Sharmin, Esq.
                                                    FBN: 716391
                                                    Email: eiman@sharminlaw.com
